PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chopra et al.
Application No. 15/766,706
Filed: 6 Apr 2018
For Nanoparticles with pH Triggered Drug Release

:
:
:	DECISION ON PETITION
:
:
:


This is a communication that serves to withdraw the holding of abandonment, sua sponte.

The above-identified application became abandoned for failure to submit an Appeal Brief within two-months of the filing of a Notice of Appeal, filed on July 26, 2021.  No extensions of time pursuant to 37 C.F.R. § 1.136(a) were received.  Accordingly, the above-identified application became abandoned on September 27, 2021.  A Notice of Abandonment was mailed on March 3, 2022.  

However, a review of the electronic file shows that on February 28, 2022 (February 26, 2022 fell on a Saturday), the following items were received: a RCE and the associated fee, amendments to the claims and remarks, and a five month extension of time to make timely the submission.

The record supports a finding that a RCE was timely received in place of an Appeal Brief.  Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries 


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.